        Case 9:20-cv-00094-DLC Document 27 Filed 07/20/21 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

 ALVIN BARRY CLARK,                                CV 20–94–M–DLC

                      Plaintiff,

        vs.                                                ORDER

 DEPUY SYNTHES PRODUCTS INC.,
 A FOREIGN CORPORATION,
 DEPUY SYNTHES SALES INC., A
 FOREIGN CORPORATION, and
 MEDICAL DEVICE BUSINESS
 SERVICES, INC., A FOREIGN
 CORPORATION,

                      Defendants.

      Before the Court is the parties’ Motion to Dismiss with Prejudice. (Doc.

26.) This case has been fully settled and the parties stipulate and agree that all

claims advanced by the Plaintiff against the Defendants should be dismissed with

prejudice. (Id.)

      Accordingly, IT IS ORDERED that all claims brought by Plaintiff and

against Defendants in the above-captioned matter are DISMISSED with prejudice.

      IT IS FURTHER ORDERED that all pending deadlines and hearings,

including the jury trial currently scheduled for February 7, 2022 are VACATED.

      The Clerk of Court is directed to close the case file.

      DATED this 20th day of July, 2021.

                                           1
